Citation Nr: 1759715	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  05-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an effective date prior to February 21, 2013 for the grant of service connection for peripheral neuropathy of the right upper extremity.

2. Entitlement to an effective date prior to February 21, 2013 for the grant of service connection for peripheral neuropathy of the left upper extremity.

3. Entitlement to an effective date prior to February 21, 2013 for the grant of service connection for peripheral neuropathy of the right lower extremity.

4. Entitlement to an effective date prior to February 21, 2013 for the grant of service connection for peripheral neuropathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968 and from April 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Board remanded the listed issues in March 2015 and April 2017. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, VA granted entitlement to service connection for peripheral neuropathy of the upper and lower extremities secondary to diabetes mellitus and assigned the disability ratings effective February 21, 2013. The Veteran disagreed with the effective dates assigned and perfected an appeal of this decision. The Veteran argues that the awards should be effective April 4, 2005, which is the date service connection was established for diabetes. 

In April 2017, the Board determined that the November 2015 VA medical opinion did not substantially comply with the Board's November 2015 instructions and the case was again remanded for a medical opinion from "a physician in the field of peripheral nerve disorders". It was noted that the Veteran should be scheduled for an in-person and/or nerve conduction study only if deemed necessary by the physician providing the opinion. 

A VA peripheral nerves examination was scheduled in May 2017 and information in the claims folder indicates that the Veteran failed to report. A May 2017 deferral indicates that a medical opinion was required regardless of whether examination and/or testing could be performed. In June 2017, a medical opinion was obtained from a Certified Physician's Assistant. Unfortunately, this does not comply with the April 2017 Board directives and another remand is required. Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

The June 2017 examiner indicated that it was not possible to determine beyond speculation the actual time of onset of any diabetic neuropathy, if present. Considering this, the Board finds that another attempt should be made to schedule the Veteran for an in-person examination. Regardless of whether the Veteran reports for the examination, an opinion from a neurologist is still required. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA peripheral nerves examination by a neurologist. Regardless of whether the Veteran reports for the examination, the requested medical opinion must be obtained. The electronic claims folder must be available for review.

The examining neurologist is requested to opine as to when the Veteran's diabetic neuropathy of the upper and lower extremities was first clinically demonstrated. 

The examining neurologist is requested to distinguish the symptoms of diabetic neuropathy from radiculopathy/neuropathy associated with nonservice-connected disabilities of the lumbar spine, cervical spine, and carpal tunnel syndrome. The examining neurologist must indicate the level of severity of diabetic neuropathy from its onset to present. 

A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the neurologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the neurologist, i.e., additional facts are required, or the neurologist does not have the needed knowledge or training.

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures at once.

3. The Veteran is to be notified that it is his responsibility to report for all VA examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017).

4. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the listed effective date issues. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




